Citation Nr: 0720570	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased rating for a low back strain, 
evaluated as 20 percent disabling prior to January 25, 2005.

2. Entitlement to an increased rating for a low back strain; 
degenerative disc disease of the lumbar spine; status post T-
4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from November 1, 2005.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004 decision by the RO which granted an increased 
rating for low back strain from 10 percent to 20 percent 
disabling, effective March 24, 2004.  Subsequently, he was 
granted a temporary total rating for the period from January 
25, 2005, to November 1, 2005, with a 40 percent rating 
assigned effective November 1, 2005.  Thus, the issues of a 
rating in excess of 20 percent prior to January 25, 2005, as 
well as a rating in excess of 40 percent effective November 
1, 2005, are before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

In January 2007, the Board remanded the claim for further 
evidentiary development.   


FINDINGS OF FACT

1.  Prior to January 25, 2005, the veteran's lumbar spine 
disability was manifested by spinal stenosis, limitation of 
flexion to more than 30 degrees, but with objective evidence 
of additional functional impairment approximating limitation 
of motion to less than 30 degrees.  

2.  Beginning November 1, 2005, the veteran's post-surgical 
lumbar spine disability has been manifested by ankylosis 
resulting from fusion from T-4 to S-1; he does not have 
postural abnormalities, the fusion is in a neutral position, 
and the ankylosis is favorable.  




CONCLUSIONS OF LAW

1.  Prior to January 25, 2005, the criteria for an evaluation 
of 40 percent for low back strain were met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).    

2.  Beginning November 1, 2005, the criteria for an 
evaluation in excess of 40 percent for low back strain; 
degenerative disc disease of the lumbar spine; status post T-
4 through S-1 fusion surgery, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in August 
2004 the RO advised the claimant of the information necessary 
to substantiate the claim for an increased rating, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although sent after the initial adjudication, the letter was 
sent prior to the statement of the case, which provided 
readjudication.  In addition, in January 2007, the veteran 
was provided information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
followed by readjudication of the claim in May 2007.  
Therefore, any timing defect in the provision of notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the RO obtained all 
available, potentially relevant service medical records and 
VA treatment records.  The veteran was provided VA 
examinations in 2004 and 2007.  All other records identified 
by the veteran have been obtained, and he has specifically 
stated that he has no further medical evidence to submit.  
For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant government evidence 
which VA has not obtained, or private evidence that the 
veteran has not had an opportunity to provide.  Therefore, he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection for low back strain was granted in 1981, 
with a 10 percent rating assigned, effective in March 1980.  
In March 2004, the veteran filed a claim for an increased 
rating, saying his low back condition had worsened.  In June 
2004, the RO granted a 20 percent rating, and the veteran 
disagreed with that determination.  Subsequently, he 
underwent low back surgery, and was awarded a temporary total 
rating for the period from the date of hospitalization in 
January 2005 to November 1, 2005.  A 40 percent rating was 
assigned effective November 1, 2005.  

Thus, it must be determined whether a rating higher than 20 
percent is warranted for the period prior to the January 2005 
hospitalization, and whether a rating higher than 40 percent 
is warranted for the period beginning after the termination 
of the temporary total rating, in November 2005.

Initially, the Board observes that the medical evidence 
shows, by history, that in 1993, the veteran sustained severe 
crush injuries when a tree fell on him, including fractured 
vertebrae, and his scoliosis is thought be post-traumatic.  
However, he also has spinal stenosis, which, in October 2004, 
was thought by Dr. Longley to account for most of the 
veteran's pain.  There has never been any effort made to 
separate any effects of the service-connected condition from 
a non-service-connected condition, and the Board is 
prohibited from such medical judgments.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  In view of these factors, 
all signs and symptoms must be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

For disabilities of the spine, the rating schedule includes a 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  As 
pertinent to the thoracolumbar spine, the criteria are as 
follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Prior to January 25, 2005

On a VA examination in April 2004, flexion was to 90 degrees, 
extension to 15 degrees lateral flexion to 25 degrees, 
bilaterally, and lateral rotation to 30 degrees bilaterally, 
all performed without difficulty.  In August 2004, he was 
evaluated by D. Benavides, M.D., for complaints of low back 
problems, with pain radiating down the left leg.  On 
examination, he had rotoscoliosis of the thoracolumbar area, 
magnified on forward bending.  Lumbar forward flexion was 
limited at 40 degrees, and extension at 20 degrees.  On an 
evaluation in October 2004 by M. Longley, M.D., he was able 
to bring his fingertips to the mid-tibia; extension was 
minimal; right and left side bend were to 10 degrees.  

Thus, the evidence does not show that a rating in excess of 
20 percent is warranted based on these criteria for this time 
period, as limitation of flexion to 30 degrees or less, or 
ankylosis was not demonstrated.  Although he had an abnormal 
gait in October 2004, and scoliosis and reversed lordosis 
have been shown, these are symptoms contemplated by the 20 
percent rating.  

When evaluating joints on the basis of limited motion, it 
must also be determined whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205- 207 (1995); 38 C.F.R. §§ 4.40, 
4.45.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), quoting 38 C.F.R. § 4.40.  

On the April 2004 VA examination, the examiner noted that the 
veteran complained of mild pain, and had mild weakness and 
minimal fatigability, but no incoordination.  The examiner 
noted that the veteran was fully employed and appeared to 
have mild functional impairment two days out of each two 
weeks.  However, Dr. Benavide's August 2004 evaluation 
disclosed more significant limitation of motion, and when 
evaluated in October 2004 by Dr Longley, all lumbar spine 
range of motion was noted to be painful.  The veteran also 
had an antalgic gait, and stood leaning forward, on this 
occasion.  On the admission history obtained in January 2005, 
it was noted that he had undergone extensive nonsurgical care 
without benefit and with progressive symptoms.  

Subjectively, the veteran's symptoms were of such severity 
that in January 2005, he chose to undergo aggressive back 
surgery, despite "extensive risks."  Objectively, VA X-rays 
in April 2003 disclosed extremely severe degenerative changes 
in the lumbar spine resulting in severe deformity relating to 
a dextro-convex lumbar scoliosis suspected to be post-
traumatic, with evidence of distant previous factures at the 
transverse process of L5.  When he was hospitalized in 
January 2005, it was noted that a magnetic resonance imaging 
(MRI) scan had shown degenerative lumbar scoliosis, 
multilevel disk degeneration throughout the lumbar spine, 
severe disk collapse of L5-S1 on the right, L4-5 lateral 
listhesis, and multilevel lumbar spinal stenosis.  

Under these circumstances, the Board is of the opinion that 
the objective pathology adequately supports the veteran's 
pain and functional impairment, and that, with consideration 
of these additional factors, the disability picture which 
more closely approximates a 40 percent rating, for the entire 
period at issue prior to the January 2005 hospitalization.  
See 38 C.F.R. § 4.7.  

A rating in excess of 40 percent is not warranted for this 
time period, however.  He did not have ankylosis during this 
period.  (In this regard, it is noted that an April 2007 
compensation examination report specifically reflects the 
opinion that the veteran did not develop ankylosis until 
after he underwent operative fusion of the spine in January 
2005.)  At the time of the April 2004 VA examination, the 
veteran denied any incapacitating episodes of back pain or 
bedrest prescribed by a physician, and no such episodes were 
subsequently shown, prior to his surgery.  Thus, a higher 60 
percent rating based on incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months was not warranted during this period.  See 38 C.F.R. § 
4.71a, Code 5243 (2006).  

Therefore, a 40 percent rating, and no higher, is warranted 
for the period prior to the January 2005 surgery.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  

Beginning November 1, 2005

During his hospitalization from January to February 2005, the 
veteran successfully underwent extensive back surgery, 
including laminectomies at multiple levels, and fusion from 
T4 to S1.  From that time through October 31, 2005, he was in 
receipt of a temporary total rating based on convalescence, 
followed by a 40 percent rating, effective November 1, 2005.  

Due to his spinal fusion, the veteran has ankylosis in his 
thoracolumbar spine.  The currently assigned 40 percent 
rating contemplates favorable ankylosis of the entire 
thoracolumbar spine.  A higher rating of 50 percent may be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).  

On a VA examination in April 2007, the veteran had moderate 
fatigue of the mid and lower back, severe decreased motion, 
and moderate to severe stiffness.  He reported severe 
weakness in his low back and hips, although it was noted that 
he had recently had a total hip arthroplasty [in January 
2007].  He was employed in the sale of financial products.  
He walked with a slightly stiff posture, utilizing a cane in 
his right hand.  Range of motion was from 0 to 40 degrees of 
forward flexion, 0 degrees of extension and lateral flexion, 
and 10 degrees of lateral rotation, none of which was 
particularly painful.  He had no postural abnormality.  He 
had a fixed fusion of his spine and a normal standing 
position.  On neurologic examination, he had intact sensation 
to light touch in all dermatomes of the lower extremity.  
Strength was 5/5 in both lower extremities, and deep tendon 
reflexes were 2+ in the lower extremities.  X-rays showed a 
well-developed fusion mass extending from at least T4 to S1.  
There were no obvious complications, and his overall 
alignment was appropriate.  The examiner stated that forward 
bending exercises were limited by pain primarily and 
obviously the fusion.  

Thus, the evidence shows that the veteran's ankylosis is 
favorable.  Although he complains of pain, as noted above, 
the 40 percent rating currently in effect is "meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  There is no evidence of 
additional functional impairment, beyond the symptoms 
contemplated by the 40 percent evaluation currently in 
effect.  Again, there is no evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

Accordingly, the preponderance of the evidence is against a 
rating in excess of 40 percent for the veteran's low back 
disability.  Therefore, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An increased rating to 40 percent for a low back strain, 
prior to January 25, 2005, is granted.

An increased rating for a low back strain; degenerative disc 
disease of the lumbar spine; status post T- 4 through S-1 
fusion surgery, evaluated as 40 percent disabling from 
November 1, 2005, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


